Adams, Oh. J.,
(dissenting.) The validity of a conveyance of real estate depends upon whether it conforms to the laws of the state in which the real estate is situated. The real estate in question being in Iowa, the assignor’s conveyance cannot, in my opinion, be regarded as valid, unless it is in substantial compliance with the laws of Iowa. Now, no one, I think, can properly claim that it was. The mere form of the deed may have been sufficient under our laws, but that is not material. The question is as to the effect of the deed, and that is to be determined by looking at the law under which the assignment was made. It was not only made in Illinois, but the deed expressly provides that it is made under • the statute of Illinois. It has precisely the effect which the statute of Illinois gives it. It is the same as if the provisions of the statute had been literally incorporated into the deed. Now, such a deed as a deed of assignment, in Iowa, for the benefit of creditors, would have no validity. It would be void, by reason of the provisions that the assignment proceedings shall be discontinued under certain circumstances. The conveyance is conditional in its character, for which nothing in t-he laws of Iowa affords any warrant.
Mr. Justice Seevers concurs with me in this dissent.